DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, Yeo et al. US 2016/0276343 A1 disclose all the claimed limitations of claim 1 except for teaching second TMD layer instead the second layer of Yeo et al. is non-TMD layer. Shin et al. US 2015/0122315 A1 teach all the claimed limitations of claim 1 except for having source/drain electrodes disposed over opposite ends portions of second TMD layer. However, there is no obvious reasoning to combine Yeo et al. and Shin et al. without utilizing hindsight view. Moreover, none of the prior art on record teaches, suggest or renders obvious, either alone or in combination, having alternative first and send TMD layers in the channel region with source and drain over opposing end portions of the second TMD layer. Claims 2-9 are allowed because of their dependency to the allowed base claim 1.
 With respect to claim 10, none of the prior art on record teaches, suggest or renders obvious, either alone or in combination, having the lines have a width WL, a length LL, and a first line is spaced-apart from a second adjacent line by a distance DL, wherein D1, ranges from about 0.5WL to about 30WL, and LL ranges from about 3WL to about 30WL. Claims 11-15 are allowed because of their dependency to the allowed base claim 10.
With respect to claim 16, Shin et al. disclose all the claimed limitations of claim 16 except of having a second TMD layer disposed over the plurality of lines (i.e. perpendicular/(first direction) and horizontal/(second direction) lines of the first TMD layer). And none of the prior art on record teaches, suggest or renders obvious, either alone or in combination, a first layer of a first metal dichalcogenide comprising a plurality lines extending along a first direction and arranged along a second direction disposed over a substrate; and a second layer of a second metal dichalcogenide disposed over the plurality of lines and the substrate. Claims 17-20 are allowed because of their dependency to the allowed base claim 16.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818